Case 1:20-cv-00440-NONE-EPG Document 5-1

|

Filed 03/30/20 Page 1of1

     

STATE OF COLORADO, ss:

I, Cheryl Stevens _— Clerk of the Supreme Court of the State of

Colorado, do hereby certify that

FaylorTrue Smith

has been duly licensed and admitted to practice as an

ATTORNEY AND (OUNSELOR AT LAW

within this State; and that his/her name appears upon the Roll of Attorneys

and Counselors at Law in my office of date the _30th

day of October A.D.__2017 _ and that at the date hereof

the said Taylor_True Smith

SE

is in good standing at this Bar.

    

IN WITNESS WHEREOE, I have hereunto subscribed my name and
affixed the Seal of said Supreme Court, at Denver, in said State, this

Ath day of March AD. 2020

Cheryl Stevens
Clerk

By

 

Deputy Clerk

 
